 
EXHIBIT 10.1
 

 

 
 
___________________________________________________
 
 
STOCK PURCHASE AGREEMENT
 
___________________________________________________
 
As of December 2, 2011
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Raptor Networks Technology, Inc.
Stock Purchase Agreement
as of December 2, 2011
Page
 

SECTION 1. PURCHASE AND SALE
1
1.1.
Purchase and Sale.
1
1.2.
Closing.
2
1.3.
Transfer Taxes
2
1.4.
Post-Split Capitalization
2
      SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
2
2.1.
Organization and Corporate Power
2
2.2.
Capitalization
3
2.3.
Authorization
3
2.4.
Noncontravention
3
2.5.
Subsidiaries
4
2.6.
Financial Statements
4
2.7.
Absence of Certain Changes
4
2.8.
Undisclosed Liabilities
4
2.9.
Tax Matters
4
2.10.
Absence of Debt
5
2.11.
Pacific InterMedia Merger
 5
2.12.
Investment Status
5
2.13.
Representation of CCE
5
2.14.
D&O Tail Insurance
5
2.15
Disclosure
5
    SECTION 3. REPRESENTATIONS AND WARRANTIES OF LANTIS LASER
5
3.1.
Organization and Corporate Power
6
3.2.
Capitalization
6
3.3.
Authorization
6
3.4.
Noncontravention..
7
3.5.
Subsidiaries
7
3.6.
Financial Statements 7
3.7.
Absence of Certain Changes
7
3.8.
Undisclosed Liabilities
8
3.9.
Tax Matters
8
3.10.
Investment Status
8
3.11.
Investment Banking; Brokerage Fees
8
      SECTION 4. CONDITIONS OF PURCHASE BY LANTIS LASER
8
4.1.
Satisfaction of Conditions
8
4.2.
[Omitted]
8
4.3.
Authorization
8
4.4.
Delivery of Documents
8
4.5.
All Proceedings Satisfactory.
9
4.6.
No Violation or Injunction.
9

 
 
 
 
- i -

--------------------------------------------------------------------------------

 
 
 

SECTION 5. CONDITIONS TO OBLIGATIONS OF THE COMPANY
10
5.1.
Satisfaction of Conditions
10
    SECTION 6. SURVIVAL; INDEMNIFICATION
10
6.1.
Survival of Representations, Warranties and Covenants; Indemnification.
10
    SECTION 7. COVENANTS
11
7.1.
Support of Post-Closing Actions
11
7.2
D&O Tail
11
   
SECTION 8.  GENERAL
11
8.1.
Amendments, Waivers and Consents
11
8.2.
Legend on Securities
11
8.3.
Governing Law..
11
8.4.
Section Headings and Gender
11
8.5.
Counterparts
12
8.6.
Notices and Demands
12
8.7.
Jursidiction of Disputes; Venue
12
8.8.
Assignability
13
8.9.
Integration
13
8.10.
Recitals
13
8.11
Publicity
13
8.12
Confidentiality
13


DISCLOSURE SCHEDULE
 
Schedule 2.2   Outstanding Options and Warrants


Schedule 2.5   Subsidiaries
 
 
- ii -

--------------------------------------------------------------------------------

 
 
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of this 2nd day of
December, 2011, by and between Lantis Laser Inc., a Nevada corporation (“Lantis
Laser”), and Raptor Networks Technology, Inc., a Colorado corporation (together
with any predecessors or successors thereto as the context requires, the
“Company”).


WHEREAS, the Company and Lantis Laser entered into a letter of intent ("LOI") on
August 19, 2011 under which Lantis Laser agreed to exchange 5,000,000 restricted
shares of its common stock, $.001 par value per share ("Lantis Common Stock"),
for 80% of all the issued and outstanding shares of the Company's capital stock;
 
WHEREAS, the Company only has 200,000,000 shares of authorized common stock
under its Articles of Incorporation, of which 88,080,979 shares are issued and
outstanding and 90,071,689 shares are outstanding on a fully diluted basis;
 
WHEREAS, the Company lacks sufficient cash to effect a reverse split, including
the costs of meeting the SEC regulations to obtain the necessary shareholder
approval for a reverse split; and
 
WHEREAS, the Company and Lantis Laser have agreed to have Lantis Laser acquire
80% of the Company's issued and outstanding common stock, par value $.001 per
share ("Company Common Stock"), in two steps, the first being by having the
Company issue 109,928,311 shares of its common stock, to give Lantis Laser 55%
ownership of all issued and outstanding shares of the Company's capital stock,
and the second to effect a 1:10 reverse split of all issued and outstanding
shares of the Company's capital stock as a result of which the current
shareholders of the Company, following the issuance of 13,510,752 shares of the
Company Common Stock to California Capital Equity, LLC, will own 8,808,098, of
the issued and outstanding shares of Company Common Stock, California Capital
Equity will own 13,510,752 shares of Company Common Stock and 199,071 shares of
Company Common Stock will be reserved for the exercise of options and warrants
for a total of 22,517,912 of the issued and outstanding shares of Company Common
Stock on a fully diluted basis and Lantis Laser will receive an additional
79,078,817 shares of Company Common Stock to achieve its ownership of 90,071,648
shares or 80% of the Company's 112,589,560 issued and outstanding shares of the
Company's capital stock.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and for other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
1. PURCHASE AND SALE
 
1.1 Purchase and Sale. Upon the terms and subject to the conditions herein, and
in reliance on the representations and warranties set forth in Section 2, Lantis
Laser irrevocably subscribes for and agrees to purchase, and the Company agrees
to sell, 109,928,311 restricted shares of Company Common Stock in return for
5,000,000 restricted shares of Lantis Common Stock.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
1.2. Closing. The purchase and sale of the shares of Company Common Stock for
shares of Lantis Common Stock (the “Closing”) shall take place at the offices of
Akerman Senterfitt LLP, 750 Ninth Street, N.W., Suite 750, Washington, D.C.
20001 or at such other time and place as the Company and the Lantis Laser
mutually agree upon, orally or in writing, following completion of the Closing
conditions.
 
           1.3 Transfer Taxes.   All transfer taxes, fees and duties under
applicable law incurred in connection with the sale and transfer of the shares
of the Company’s Common Stock under this Agreement will be borne and paid by
Lantis Laser.
 
1.4  Post-Split Capitalization.  Following the Closing and the 1:10 reverse
split the ownership of the shares of Company Common Stock will be as
follows:  Lantis Laser will own 90,071,648 shares, California Capital Equity,
LLC will own 13,510,752 shares, the existing shareholders of the Company will
own 8,808,098 shares and there will be 199,071 shares of Company Common Stock
reserved for the exercise of options and warrants.
 
SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
In order to induce Lantis Laser to enter into this Agreement and consummate the
transactions contemplated hereby, the Company hereby makes to Lantis Laser the
representations and warranties contained in this Section 2 as of the
Closing.  Such representations and warranties are subject to the qualifications
and exceptions set forth in the disclosure schedule delivered to Lantis Laser
pursuant to this Agreement (the “Disclosure Schedule”); provided, however, that
any information set forth in a Section of the Disclosure Schedule shall not be
incorporated (unless by specific reference) to any other Section of the
Disclosure Schedule.  For purposes hereof, unless otherwise indicated, all
references to the Company shall include all Subsidiaries of the Company.
 
           2.1. Organization and Corporate Power.  The Company is a corporation
duly organized, validly existing and in corporate good standing under the laws
of the State of Colorado.  The Company is duly qualified to conduct business and
is in corporate good standing under the laws of each jurisdiction in which the
nature of its businesses or the ownership or leasing of its properties requires
such qualification, except where the failure to be so qualified or in good
standing would not have any change or effect that is materially adverse to the
properties, assets, business, condition (financial or otherwise), prospects or
results of operations of the Company and its Subsidiaries, taken as a
whole.  The Company has the corporate power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it.  The Company has furnished or made available to Lantis Laser true
and complete copies of its Articles of Incorporation and Bylaws, each as amended
and as in effect on the date hereof (hereinafter the “Company Charter” and
“Bylaws”, respectively).  The Company is not in default under or in violation of
any provision of the Company Charter or Bylaws.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
           2.2. Capitalization. The authorized capital stock of the Company is
205,000,000 shares of which 200,000,000 shares are Company Common Stock, of
which 88,080,979 shares are issued and outstanding, and 5,000,000 shares of
preferred stock, no par value, none of which are issued and outstanding.  All
issued and outstanding shares of the Company stock have been duly authorized and
validly issued, and are fully paid and nonassessable.  All of the outstanding
shares of common stock and other outstanding securities of the Company have been
duly and validly issued in compliance with federal and state securities
laws.  Section 2.2 of the Disclosure Schedule sets forth a complete and accurate
list outstanding of authorized subscriptions, options, warrants, plans or,
except for this Agreement and as contemplated by this Agreement, other
agreements or rights of any kind to purchase or otherwise receive or be issued,
securities or obligations of any kind convertible into, any shares of capital
stock or other securities of the Company, and there are no dividends which have
accrued or been declared but are unpaid on the capital stock of the
Company.  There are no outstanding or authorized stock appreciation, phantom
stock or similar rights with respect to the Company.  All of the issued and
outstanding shares of the Company’s capital stock are free and clear of any
liens, pledges, encumbrances, charges, agreements adversely effecting title to
such shares or claims (other than those created by virtue of this Agreement),
and the certificates evidencing the ownership of such shares are in proper form
for the enforcement of the rights and limitations of rights pertaining to said
shares which are set forth in the Company Charter and Bylaws. As of each
Closing, there are (A) no preemptive rights, rights of first refusal, put or
call rights or obligations or anti-dilution rights with respect to the issuance,
sale or redemption of the Company’s capital stock, (B) no rights to have the
Company’s capital stock registered for sale to the public in connection with the
laws of any jurisdiction and (C) no documents, instruments or agreements
relating to the voting of the Company’s voting securities or restrictions on the
transfer of the Company’s capital stock.


           2.3. Authorization.  The Company has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  The execution and delivery of this Agreement, the performance by the
Company of this Agreement, the consummation by the Company of the transactions
contemplated hereby and the sale and delivery of the Company Common Stock have
been duly and validly authorized by all necessary corporate action on the part
of the Company.  This Agreement has been duly and validly executed and delivered
by the Company and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally, and except that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding therefor may be brought.
 
           2.4. Noncontravention.  Subject to compliance with the applicable
requirements of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended and any applicable state securities laws, the execution
and delivery of this Agreement by the Company, the sale and delivery of the
shares of Company Common Stock, and the consummation by the Company of the
transactions contemplated hereby, will not: (a) conflict with or violate any
provision of the Company Charter or the Bylaws; (b) require on the part of the
Company any filing with, or any permit, authorization, consent or approval of,
any Governmental Entity, other than any filing, permit, authorization, consent
or approval which if not made or obtained would not have any change or effect
that is materially adverse to the properties, assets, business, condition
(financial or otherwise), prospects or results of operations of the Company or
any Subsidiary, taken as a whole (a “Material Adverse Effect”); (c) conflict
with, result in a breach of, constitute (with or without due notice or lapse of
time or both) a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice, consent or waiver under, any contract listed in Section 2.4 of the
Disclosure Schedule, except for any conflict, breach, default, acceleration,
right to accelerate, termination, modification, cancellation, notice, consent or
waiver that would not reasonably be expected to have a Material Adverse Effect
on the Company; (d) result in the imposition of any Security Interest upon any
assets of the Company; or (e) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to the Company, any of its properties or
assets, other than such conflicts, violations, defaults, breaches, cancellations
or accelerations referred to in clauses (a) through (e) (inclusive) hereof which
would not have a Material Adverse Effect on the Company.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
           2.5. Subsidiaries.  Except as disclosed in Section 2.5 of the
Disclosure Schedule, the Company does not have any direct or indirect
subsidiaries or any equity interest in any other firm, corporation, membership,
joint venture, association or other business organization.
 
           2.6. Financial Statements.  The Company has provided its audited
balance sheet, statement of operations and statement of cash flows as of
December 31, 2010 (the “Balance Sheet Date”)  and its unaudited  balance sheet,
statement of operations and statement of cash flows as of September 30, 2011
(collectively, the “Financial Statements”), all of which have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, fairly and accurately present the financial condition, results
of operations and cash flows of the Company as of the respective dates thereof
and for the periods referred to therein and are consistent with the books and
records of the Company; provided, however, that the Financial Statements
referred to above are subject to normal recurring year-end adjustments (which
will not in the aggregate be material).
 
           2.7. Absence of Certain Changes.  Since the Balance Sheet Date, the
Company has conducted its business as ordinarily conducted consistent with past
practice and there has not occurred any change, event or condition (whether or
not covered by insurance) that has resulted in, or would reasonably be expected
to result in any Material Adverse Effect on the Company.
 
           2.8. Undisclosed Liabilities.  The Company has no liability (whether
known or unknown, whether absolute or contingent, whether liquidated or
unliquidated and whether due or to become due), except for (a) liabilities
accrued, reflected, reserved against on the Financial Statements, (b)
liabilities which have arisen since the Balance Sheet Date, in the ordinary
course of business, (c) contractual or statutory liabilities incurred in the
ordinary course of business, and (d) liabilities which would not have a Material
Adverse Effect on the Company.
 
           2.9. Tax Matters.  The Company has timely (taking into account
extensions of time to file) filed all Tax Returns that it was required to file
and all such Tax Returns were correct and complete in all material
respects.  All Taxes that the Company is or was required by law to withhold or
collect have been duly withheld or collected and, to the extent required, have
been paid to the proper Governmental Entity or deposited in accordance with the
law.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
2.10  Absence of Debt.  The Company will have no debt obligations at Closing.
 
2.11  Pacific InterMedia Merger.  The merger between the Company and Pacific
InterMedia, Inc. pursuant to which Pacific InterMedia, Inc. acquired all the
issued and outstanding shares of Raptor Networks Technology, Inc. and in which
Raptor Networks Technology, Inc. became a wholly-owned subsidiary of Pacific
InterMedia, Inc. and later merged with Pacific InterMedia, Inc. and changed its
name to Raptor Networks Technology, Inc., was properly structured and approved
by the shareholders of both companies.
 
2.12. Investment Status.    The Company represents that it is purchasing the
Lantis Common Stock for its own account, for investment only and not with a view
to, or any present intention of, effecting a distribution of such securities or
any part thereof except pursuant to a registration or an available exemption
under applicable law.  Lantis Laser acknowledges that shares of the Company
Common Stock have not been registered under the Securities Act or the securities
laws of any state or other jurisdiction and cannot be disposed of unless they
are subsequently registered under the Securities Act and any applicable state
laws or exemption from such registration is available.
 
2.13  Representation of CCE.  In consideration for receiving 5,000,000 shares of
Lantis Common Stock prior to the 1:10 reverse split and 13,510,752 shares of
Company Common Stock on a post-split basis, all financial obligations of the
Company to California Capital Equity, LLC and Raptor Acquisition, LLC
(collectively "CCE") have been converted to shares of Company Common Stock and
no further financial obligations by the Company to CCE exist.
 
2.14. D&O Tail Insurance.  The Company has paid in full the D&O tail insurance
covering its officers and directors and Lantis Laser shall not incur any
financial obligation for such D&O coverage.
 
2.15. Disclosure.  No representation or warranty by the Company contained in
this Agreement, including any statement contained in the Disclosure Schedule or
any Closing Document contains any untrue statement of a material fact or omits
to state any material fact necessary, in light of the circumstances under which
it was made, in order to make the statements herein not misleading.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES OF  LANTIS LASER
 
As a material inducement to the Company to enter into this Agreement and
consummate the transactions contemplated hereby, Lantis Laser hereby makes to
the Company the representations and warranties contained in this Section 3 as of
each Closing.  Such representations and warranties are subject to the
qualifications and exceptions set forth in the documents filed by Lantis Laser
with the U.S. Securities and Exchange Commission ("SEC Filings") or the
disclosure schedule delivered to Lantis Laser pursuant to this Agreement (the
“Disclosure Schedule”); provided, however, that any information set forth in a
Section of the Disclosure Schedule.  For purposes hereof, unless otherwise
indicated, all references to the Company Schedule shall not be incorporated
(unless by specific reference) to any other Section of the shall include all
Subsidiaries of the Company.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
3.1. Organization and Corporate Power.  The Company is a corporation duly
organized, validly existing and in corporate good standing under the laws of the
State of Nevada.  The Company is duly qualified to conduct business and is in
corporate good standing under the laws of each jurisdiction in which the nature
of its businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing
would not have any change or effect that is materially adverse to the
properties, assets, business, condition (financial or otherwise), prospects or
results of operations of the Company and its Subsidiaries, taken as a
whole.  The Company has the corporate power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it.  Lantis Laser has furnished or made available to the Company true
and complete copies of its Articles of Incorporation and Bylaws, each as amended
and as in effect on the date hereof (hereinafter the “Lantis Laser Charter” and
“Bylaws”, respectively).  Lantis Laser is not in default under or in violation
of any provision of the Lantis Laser Charter or Bylaws.
 
3.2. Capitalization.  The authorized capital stock of Lantis Laser is
1,000,000,000 shares of which 990,000,000 shares are Lantis Common Stock,
365,659,029 of which are issued and outstanding, and 10,000,000 shares are
preferred stock, par value $.001 per share, none of which are issued or
outstanding.  All issued and outstanding shares of Lantis Laser stock have been
duly authorized and validly issued, and are fully paid and nonassessable.  All
of the outstanding shares of Lantis Common Stock and other outstanding
securities of Lantis Laser have been duly and validly issued in compliance with
federal and state securities laws.   All of the issued and outstanding shares of
Lantis Laser’s capital stock are free and clear of any liens, pledges,
encumbrances, charges, agreements adversely effecting title to such shares or
claims (other than those created by virtue of this Agreement), and the
certificates evidencing the ownership of such shares are in proper form for the
enforcement of the rights and limitations of rights pertaining to said shares
which are set forth in the Lantis Laser Charter and Bylaws. As of each Closing,
there are (A) no preemptive rights, rights of first refusal, put or call rights
or obligations or anti-dilution rights with respect to the issuance, sale or
redemption of Lantis Laser’s capital stock, (B) no rights to have Lantis Laser’s
capital stock registered for sale to the public in connection with the laws of
any jurisdiction and (C) no documents, instruments or agreements relating to the
voting of the Lantis Laser’s voting securities or restrictions on the transfer
of Lantis Laser’s capital stock.
 
3.3. Authorization.   Lantis Laser has the corporate power and authority to
execute and deliver this Agreement and to perform its obligations
hereunder.  The execution and delivery of this Agreement, the performance by
Lantis Laser of this Agreement, the consummation by Lantis Laser of the
transactions contemplated hereby and the sale and delivery of shares of Lantis
Common Stock have been duly and validly authorized by all necessary corporate
action on the part of Lantis Laser.  This Agreement has been duly and validly
executed and delivered by Lantis Laser and constitutes a valid and binding
obligation of Lantis Laser, enforceable against Lantis Laser in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally, and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
3.4. Noncontravention.  Subject to compliance with the applicable requirements
of the Securities Act of 1933, as amended, the Securities Exchange Act of 1934,
as amended and any applicable state securities laws, the execution and delivery
of this Agreement by Lantis Laser, the sale and delivery of Lantis Common Stock,
and the consummation by Lantis Laser of the transactions contemplated hereby,
will not: (a) conflict with or violate any provision of Lantis Laser Charter or
the Bylaws; (b) require on the part of Lantis Laser any filing with, or any
permit, authorization, consent or approval of, any Governmental Entity, other
than any filing, permit, authorization, consent or approval which if not made or
obtained would not have any change or effect that is materially adverse to the
properties, assets, business, condition (financial or otherwise), prospects or
results of operations of Lantis Laser or any Subsidiary, taken as a whole (a
“Material Adverse Effect”); (c) conflict with, result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel, or require any notice, consent or waiver under, any contract
listed in its SEC Filings or Section 3.4 of the Disclosure Schedule, except for
any conflict, breach, default, acceleration, right to accelerate, termination,
modification, cancellation, notice, consent or waiver that would not reasonably
be expected to have a Material Adverse Effect on Lantis Laser; (d) result in the
imposition of any Security Interest upon any assets of Lantis Laser; or (e)
violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Lantis Laser, any of its properties or assets, other than such
conflicts, violations, defaults, breaches, cancellations or accelerations
referred to in clauses (a) through (e) (inclusive) hereof which would not have a
Material Adverse Effect on Lantis Laser.
 
3.5. Subsidiaries.  Lantis Laser does not have any direct or indirect
subsidiaries or any equity interest in any other firm, corporation, membership,
joint venture, association or other business organization.
 
3.6. Financial Statements.  Lantis Laser has made available through its SEC
Filings, and the Company acknowledges that it has reviewed such SEC Filings, in
which Lantis Laser has provided its audited balance sheet, statement of
operations and statement of cash flows as of December 31, 2010 (the “Balance
Sheet Date”)  and its unaudited  balance sheet, statement of operations and
statement of cash flows as of September 30, 2011 (collectively, the “Financial
Statements”), all of which have been prepared in accordance with GAAP applied on
a consistent basis throughout the periods covered thereby, fairly and accurately
present the financial condition, results of operations and cash flows of Lantis
Laser as of the respective dates thereof and for the periods referred to therein
and are consistent with the books and records of Lantis Laser; provided,
however, that the Financial Statements referred to above are subject to normal
recurring year-end adjustments (which will not in the aggregate be material).
 
3.7. Absence of Certain Changes.  Since the Balance Sheet Date, Lantis Laser has
conducted its business as ordinarily conducted consistent with past practice and
there has not occurred any change, event or condition (whether or not covered by
insurance) that has resulted in, or would reasonably be expected to result in
any Material Adverse Effect on Lantis Laser.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
3.8. Undisclosed Liabilities.  Lantis Laser has no liability (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated and
whether due or to become due), except for (a) liabilities accrued, reflected,
reserved against on the Financial Statements, (b) liabilities which have arisen
since the Balance Sheet Date, in the ordinary course of business, (c)
contractual or statutory liabilities incurred in the ordinary course of
business, and (d) liabilities which would not have a Material Adverse Effect on
Lantis Laser.
 
3.9. Tax Matters.  Lantis Laser has timely (taking into account extensions of
time to file) filed all Tax Returns that it was required to file and all such
Tax Returns were correct and complete in all material respects.  All Taxes that
Lantis Laser is or was required by law to withhold or collect have been duly
withheld or collected and, to the extent required, have been paid to the proper
Governmental Entity or deposited in accordance with the law.
 
3.10. Investment Status.   Lantis Laser represents to the Company that it is
purchasing the Company Common Stock for its own account, for investment only and
not with a view to, or any present intention of, effecting a distribution of
such securities or any part thereof except pursuant to a registration or an
available exemption under applicable law.  Lantis Laser acknowledges that shares
of the Company Common Stock have not been registered under the Securities Act or
the securities laws of any state or other jurisdiction and cannot be disposed of
unless they are subsequently registered under the Securities Act and any
applicable state laws or exemption from such registration is available.
 
3.11. Investment Banking; Brokerage Fees.  Lantis Laser has not incurred or
become liable for any broker’s or finder’s fee, banking fees or similar
compensation relating to or in connection with the transactions contemplated
hereby.
 
SECTION 4.  CONDITIONS OF PURCHASE BY  LANTIS LASER
 
 Lantis Laser's obligations to purchase the Company's Common Stock through the
exchange of its shares of Lantis Common Stock shall be subject to compliance by
the Company with the agreements herein contained and to the fulfillment to the
Lantis Laser’ satisfaction, or the waiver by the Lantis Laser, on or before the
Closing of the following conditions:
 
4.1. Satisfaction of Conditions.  The representations and warranties of the
Company contained in this Agreement shall be true and correct on and as of the
Closing and each of the conditions specified in this Section 4 shall have been
satisfied or waived in writing by Lantis Laser.
 
           4.2. [Omitted].
 
           4.3. Authorization.  The Board of Directors of the Company shall have
duly adopted resolutions in a form reasonably satisfactory to Lantis Laser
approving the transactions and shall have taken all action necessary for the
purpose of authorizing the Company to consummate all of the transactions
contemplated hereby (including, without limitation, the issuance of the shares
of Common Stock as contemplated herein).
 
           4.4. Delivery of Documents.  The Company shall have executed and/or
delivered to Lantis Laser or shall have caused to be executed and delivered to
Lantis Laser by the appropriate individual, corporation, partnership, joint
venture, trust, unincorporated organization, limited liability company or any
government or any agency or political subdivision thereof (collectively,
“Persons” or individually, each a “Person”) the following:
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
           (a) A certificate evidencing the shares of Company Common Stock
purchased in accordance with each of the Closing conditions;
 
           (b)  Certificates issued by (i) the Secretary of State of the State
of Colorado certifying that the Company (i) has legal existence and is in good
standing; and (ii) the Secretary of State (or similar authority) of each
jurisdiction in which each of the Company has qualified to do business as a
foreign corporation (or is required to be so qualified) as to such foreign
qualification;
 
           (c) A certificate executed by the Chief Executive Officer and
President of the Company to the effect that the representations and warranties
of the Company are true and correct on and as of each Closing;
 
(d) A certificate of the Secretary of the Company which shall certify (i) the
resolutions adopted by the Board of Directors as contemplated in Section 4.3
hereof, (ii) the Company’s By-laws and (iii) the names of the officers of the
Company authorized to sign this Agreement and the other documents, instruments
or certificates to be delivered pursuant to this Agreement by the Company or any
of its officers, together with the true signatures of such officers;
 
(e)  letters of resignation by all the current officers and directors of the
Company;
 
           (f) an opinion of counsel satisfactory to Lantis Laser that the
merger of Pacific InterMedia, Inc. pursuant to which Pacific InterMedia, Inc.
acquired all the issued and outstanding shares of Raptor Networks Technology,
Inc. and in which Raptor Networks Technology, Inc. became a wholly-owned
subsidiary of Pacific InterMedia, Inc. and later merged with Pacific InterMedia,
Inc. and changed its name to Raptor Networks Technology, Inc., was properly
structured and approved by the shareholders of both companies; and.
 
(g) Such other supporting documents and certificates as Lantis Laser may
reasonably request and as may be required pursuant to this Agreement.
 
           4.5. All Proceedings Satisfactory.  All corporate and other
proceedings taken prior to or at the Closing  in connection with the
transactions contemplated by this Agreement, and all documents and instruments
related thereto, shall be reasonably satisfactory in form and substance to
Lantis Laser and the issuance and sale of the shares of Company Common Stock
shall be made in compliance with applicable federal and state law.
 
           4.6. No Violation or Injunction.  The consummation of the
transactions contemplated by this Agreement shall not be in violation of any law
or regulation, and shall not be subject to any injunction, stay or restraining
order.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
SECTION 5. CONDITIONS TO OBLIGATIONS OF THE COMPANY
 
The obligation of the Company to consummate this Agreement and the transactions
contemplated hereby is subject to the fulfillment, prior to or at each Closing,
of the following conditions precedent:
 
           5.1. Satisfaction of Conditions.  The representations and warranties
of Lantis Laser contained in Section 3 shall be true and correct in all material
respects on and as of the Closing as though made on and as of the Closing and
each of the conditions specified in this Section 5 shall have been satisfied or
waived in writing by the Company.
 
SECTION 6. SURVIVAL; INDEMNIFICATION
 
           6.1. Survival of Representations, Warranties and
Covenants; Indemnification.
 
           (a) All covenants, agreements, representations and warranties of the
Company and  Lantis Laser made herein and in the certificates, lists, exhibits,
schedules or other written information delivered or furnished to Lantis Laser in
connection herewith (i) are material, shall be deemed to have been relied upon
by the party or parties to whom they are made and shall survive the Closing for
a period of not more than one (1) year (the “Survival Period”) regardless of any
investigation on the part of such party or its representatives and (ii) shall
bind the parties’ successors and assigns (including, without limitation, any
successor to the Company by way of acquisition, merger or otherwise), whether so
expressed or not, and, except as otherwise provided in this Agreement, all such
covenants, agreements, representations and warranties shall inure to the benefit
of Lantis Laser’s successors and assigns and to their transferees of Securities,
whether so expressed or not; provided, that any claim for indemnification made
prior to the expiration of such Survival Period shall survive thereafter and, as
to any such claim, such expiration will not affect the rights to indemnification
of the party making such claim.
 
           (b) The Company and Lantis Laser each agrees to indemnify and hold
harmless the other party and its affiliates and their respective direct and
indirect partners (including partners of partners and stockholders and members
of partners) members, stockholders, directors, officers, employees, attorneys
and agents and each Person who controls any of them within the meaning of
Section 15 of the Securities Act of 1933, as amended or Section 20 of the
Securities Exchange Act of 1934, as amended, from and against any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, attorneys’ fees, expenses and disbursements of any kind (“Losses”) which
may be imposed upon, incurred by or asserted against the other party or such
other indemnified Persons in any manner relating to or arising out of any untrue
representation, breach of warranty or failure to perform any covenants or
agreements by the either party contained herein or in any certificate or
document delivered pursuant hereto or otherwise relating to or arising out of
the transactions contemplated hereby.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
SECTION 7. COVENANTS
 
         7.1. Support of Post-Closing Actions. The Company covenants and agrees
that it shall use its best efforts to have its shareholders vote in support of
the reverse split, amendment to the Company's Charter and such other matters as
required under the terms of this Agreement following the Closing.
 
7.2. D&O Tail. Lantis Laser will not cancel or modify the Directors & Officers
tail coverage in effect for the Company at Closing that covers the directors and
officers of the Company.
 
SECTION 8. GENERAL
 
           8.1. Amendments, Waivers and Consents.  For purposes of this
Agreement, no course of dealing between or among any of the parties hereto and
no delay on the part of any party hereto in exercising any rights hereunder or
thereunder shall operate as a waiver of the rights hereof and thereof.  No
provision hereof may be waived otherwise than by a written instrument signed by
the party or parties so waiving such covenant or other provision.  No amendment
to this Agreement may be made without the written consent of the Company and
Lantis Laser.
 
           8.2. Legend on Securities.  The Company and Lantis Laser acknowledge
and agree that the following legend (or one substantially similar thereto) shall
be typed on each certificate evidencing any of the securities issued hereunder
held at any time by Lantis Laser or the Company:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR BLUE SKY LAWS
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED
EXCEPT (1) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES
WHICH IS EFFECTIVE UNDER THE ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES AND (3) IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES AND BLUE SKY LAWS.
 
           8.3. Governing Law.  This Agreement shall be governed by, construed
and enforced in accordance with, the laws of the State of New Jersey without
regard to the principles thereof relating to conflict of laws.
 
           8.4. Section Headings and Gender.  The descriptive headings in this
Agreement have been inserted for convenience only and shall not be deemed to
limit or otherwise affect the construction of any provision thereof or
hereof.  The use in this Agreement of the masculine pronoun in reference to a
party hereto shall be deemed to include the feminine or neuter, and vice versa,
as the context may require.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
           8.5. Counterparts.  This Agreement may be executed simultaneously in
any number of counterparts, each of which when so executed and delivered shall
be taken to be an original; but such counterparts shall together constitute but
one and the same document.
 
           8.6. Notices and Demands.  Any notice or demand which is required or
provided to be given under this Agreement shall be deemed to have been
sufficiently given and received for all purposes when delivered by hand,
telecopy, by email or telex or other method of facsimile with proof of receipt,
or five (5) days after being sent by certified or registered mail, postage and
charges prepaid, return receipt requested, or two (2) days after being sent by
overnight delivery providing receipt of delivery:
 
  If to the Company:
 
Raptor Networks Technology, Inc.
12021 Wilshire Boulevard, Suite 2000
Los Angeles, California 90025
Attn:  Thomas Wittenschlaeger, President
Telecopier: (310) 405-7587
twittenschlaeger@nantworks.com


  With a copy to:
 
Akerman Senterfitt LLP
750 9th Street, N.W., 7th Floor
Washington, D.C. 20001
Attn: Ernest M. Stern, Esq.
Telecopier: (866) 268-2788
ernest.stern@akerman.com


If to Lantis Laser:
 
41 Howe Lane
Freehold, New Jersey 07728
Attn: Al Pietrangelo, President
Telecopier: (732) 358-0117
alpietrangelo@gmail.com


           8.7. Jurisdiction of Disputes; Venue. The parties irrevocably submit
to the jurisdiction of any state or federal court sitting in the County of New
York, New York in any action arising out of this Agreement, and waive, to the
fullest extent that they may effectively do so, the defense of an inconvenient
forum.  The parties also agree that a final judgment in any such action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
8.8. Assignability.  The rights of Lantis Laser set forth in this Agreement are
transferable to each transferee who receives shares of Common Stock.  Each such
transferee must consent in writing to be bound by the terms and conditions of
this Agreement in order to acquire the rights set forth herein.
 
8.9. Integration.  This Agreement, including the exhibits, documents and
instruments referred to herein, constitutes the entire agreement, and supersedes
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.
 
8.10. Recitals.  The parties acknowledge the accuracy of the Recitals and
incorporate the Recitals into and make them a part of this Agreement.
 
8.11  Publicity.  Neither Lantis Laser nor the Company shall issue any press
release or make any public disclosure regarding the transactions contemplated
hereby unless such press release or public disclosure is approved by those
parties mentioned in such press release or public disclosure in
advance.  Notwithstanding the foregoing, each of the parties hereto may, in
documents required to be filed by it with the Securities and Exchange Commission
or any other regulatory bodies, make such statements with respect to the
transactions contemplated hereby as each may be advised by counsel is legally
necessary or advisable, and may make such disclosure as it is advised by its
counsel is required by law.
 
8.12 Confidentiality. Subject to the terms and conditions of this section 8.12,
each of the parties hereto shall treat as confidential the terms and conditions
of this Agreement and all knowledge and information concerning the business or
property of the other party (the “Information”) which may be acquired in the
course of negotiation or performance of this Agreement.  Each party further
agrees that it will not divulge to any third parties, without the prior written
consent of the other parties, any of the Information.  Each party further agrees
that it will not make any commercial use whatsoever of the Information without
the prior written consent of the other party and that the Information shall be
used solely for that party’s performance under this Agreement.  The obligations
of each party under this section 8.12 do not apply to:
 
 
(a)
Information which can be demonstrated by the disclosing party to have been, at
the time of its receipt by such party or thereafter (but prior to its disclosure
to a third party), public information or information known generally in the
trade by reason other than the failure of the disclosing party to comply with
the undertakings set forth herein;

 
 
(b)
Information which can be demonstrated by the disclosing party to have been in
its lawful possession and not supplied by the other Party, prior to the
disclosing party’s initial receipt hereunder;

 
 
(c)
Information which can be demonstrated by the disclosing party to have been
acquired lawfully by such party from a third party not under any obligation of
confidentiality to the other party; or

 
 
(d)
Information which the disclosing party is legally obligated to disclose, in
which case the disclosing party shall give at least 20 days advance notice to
the other party prior to such disclosure.

 
Each party further agrees that only those of its employees, servants or agents
who have a need to receive Information for the performance of its obligations
under this Agreement shall have access thereto and, in such event, such party
agrees and undertakes to cause its said employees, servants and agents to hold
such Information so received under the obligations of confidentiality imposed by
this section 8.12.  For greater certainty, each party shall be responsible to
the other party for any disclosure or use of the Information contrary to this
Agreement by any of such parties’ employees, servants or agents or any other
party to whom such party has disclosed such Information.
 
[Signature Page Follows]
 
 
 
- 13 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company and Lantis Laser have caused this Stock Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
representatives as of the day and year first above written.
 
RAPTOR NETWORKS TECHNOLOGY, INC.
 
 
By:  /s/ Thomas Wittenschlaeger

--------------------------------------------------------------------------------

Name: Thomas Wittenschlaeger
Title:  President
 
 
LANTIS LASER INC.
 
 
/s/ Al Pietrangelo

--------------------------------------------------------------------------------

Name: Al Pietrangelo
Title: President
 
Only with respect to sections 2.13 and 7.1:
 
 
CALIFORNIA CAPITAL EQUITY, LLC
 
 
By:  /s/ C. Kentworthy

--------------------------------------------------------------------------------

Name:  C. Kentworthy
Title:  Manager
 
 
RAPTOR ACQUISITION,  LLC
 
 
By:  C. Kentworthy

--------------------------------------------------------------------------------

Name:  C. Kentworthy
Title:  Authorized Signatory






[Signature Page to Stock Purchase Agreement]
 
 
- 14 -

--------------------------------------------------------------------------------

 


 
DISCLOSURE SCHEDULE
 
 
Schedule 2.2 Outstanding Options and Warrants
 
 
Following option and warrants are outstanding as per 11/25/11
 
Stock options:
 
# of options
   
Exercise price
 
Thomas M. Wittenschlaeger
    350,000     $ 1.00  
Thomas M. Wittenschlaeger
    90,000     $ 0.67  
Larry L. Enterline
    100,000     $ 1.00  
Larry L. Enterline
    90,000     $ 0.67  
Ken Bramlett
    100,000     $ 1.00  
Ken Bramlett
    90,000     $ 0.67  
Bob van Leyen
    300,000     $ 1.00  
Bob van Leyen
    70,000     $ 0.67  
Total stock options
    1,190,000       ----  

     
Warrants:
 
# of warrants
   
Exercise price
 
Montgomery
    600,710     $ 0.44  
Newport Securities
    100,000     $ 0.50  
Newport Securities
    100,000     $ 1.00  
Total warrants outstanding
    800,710       ----  

 
 
Schedule 2.5. Subsidiaries
 
The Company owns the following subsidiaries: 
 
 
o
Raptor Networks Technology Inc., a California corporation

 
 

--------------------------------------------------------------------------------



 
 
 



